Case 9:17-cv-81261-WPD Document 107 Entered on FLSD Docket 04/10/2019 Page 1 of 2



                       IN TH E U NITED STA TES DISTRIC T C O U RT
                      FO R TH E SO U TH ERN DISTRIC T O F FLO R IDA

                CA SE N O .9:I7-CV -8IZ6I-D IM ITRO ULEA SN A TTH EW M AN

  A LL-TAG CORP.,

                     Plaintiff,
                                                                  FILED BY                  D.C .

                                                                         àFq !2 2219
                                                                        ANGELA E.NOBLE
  CHECK POINT SY STEM S,IN C .,                                         CLERK U S DISI CI
                                                                        s.o.oF/I
                                                                               A .-w.es.
                     Defendant.

     O RDER SETTING H EARING AND REOUIRING FURTHER CONFERRAL AND
                                    FILIN G O F JO IN T NO TICE

         TH IS CA U SE is before the Court upon D efendant Checkpoint System s, lnc.'s

  (ûûDefendant'')M otion to CompelNon-party BestSecurity Acquisition,LLC to Produce A11
  DocumentsResponsivetoSubpoena(DE 972.Thismatterwasreferredtotheundersigneduponan
  O rder referring a11discovery m atters to the undersigned for appropriate disposition.See DE 51.

  Because the partiesand N on-party are unable to resolve this m atter withoutCourtintcrvention,it

  ishereby O R DE RED thata hearing on M otion to Com pelN on-party BestSecurity A cquisition,

  LLC toProduceAl1DocumentsResponsivetoSubpoena(DE 97jshallbeheldasfollows:
                                  DA TE:      M onday,April22,2019
                                  TIM E:      2:00 P.M .
                                  PLA CE :    United StatesD istrictCourt
                                              701 Clem atis Street
                                              W estPalm Beach,Florida
                                              Courtroom :6,Third Floor

  In advance ofthe scheduled hearing,the Courtdirects thatcounselfor the parties and N on-party

  BestSecurity A cquisition,LLC shallfurtherconfer,eitherin person orby telephone,in good faith
Case 9:17-cv-81261-WPD Document 107 Entered on FLSD Docket 04/10/2019 Page 2 of 2




  and foraslong asnecessary to addressthepending discovery dispute.Thereafter,thepartiesand

  N on-party BestSecurity A cquisition,LLC shallfile,on or before T hursday,A pril 18,2019,a

  JointN otice advising w hether the discovery dispute has been resolved,and if not,w hatspecific

  issuesrem ain fordeterm ination by the Courtand a briefrecitation ofthe position ofeach pal'ty on

  the specitic dispute.

         The Clerk isdirected to m aila copy ofthisOrderto cotmselforN on-party,Eric Horbey of

  Lazer,A ptheker,Rosella & Yedid,P.C .,515 N .FlaglerD rive,Suite 400,W estPalm Beach,FL

  33401.gDE 97,pg.81.Additionally,counselforDefendantisORDERED toemailacopyofthis
  OrdertocounselfortheNon-party,athorbey@ larypc.com.
         DONE andORDERED inChambersthis 1* 754,ofApril,2019,atWestPalm Beach,
  Palm Beach County in the Southern D istrictofFlorida.



                                              W ILLIA M M A TTH   M AN
                                              UN ITED STA TES M A G ISTRA TE JU DG E
